Because I do not agree with the breadth of the holding in the majority opinion, I respectfully dissent. The majority is apparently unwilling to accord any weight to appellant's prior arrests, which included an assault charge in 1978 that was dismissed, charges of assault and resisting arrest that were dismissed in 1982, charges of domestic violence, assault, aggravated menacing, and violation of a protective order that were dismissed in 1993. I believe that the trial court was entitled to take into account the report from the Bureau of Criminal Investigation and Identification ("BCI") as evidence of appellant's history, character, condition, and behavior pattern, and, in the exercise of its discretion, afford it the appropriate weight.
In the context of domestic violence, the Ohio Supreme Court recently noted that victims of battering may "initially agree to testify against their abusers, only to drop the charges once the victims have convinced themselves that the abusive behavior was a passing aberration." State v. Busch (1996), 76 Ohio St.3d 613,617, 669 N.E.2d 1125, 1128 (Lundberg Stratton, J., concurring). Accordingly, in the careful exercise of discretion, the trial court should be allowed to consider cases in which the charges were dropped. "Wisdom and experience enable the judge to give appropriate weight to uncorroborated hearsay or to evidence of criminal conduct that had not resulted in a conviction."United States v. Watts (1997), 519 U.S. 148, ___, 117 S.Ct. 633,639, 136 L.Ed.2d 554, 567 (construing federal sentencing guidelines) (Stevens, J., dissenting).
In this case, the accuracy of the report from BCI was not challenged by appellant or his counsel, nor was the trial court asked to disregard any of the charges or to afford appellant a chance to refute or discredit any of them. See Williams v. NewYork (1949), 337 U.S. 241, 244, 69 S.Ct. 1079, 1081-1082,93 L.Ed. 1337, 1340-1341 (in which a defendant convicted of murder and sentenced to death unsuccessfully challenged the sentencing court's reliance on information that the defendant had been involved in thirty burglaries of which he had not been convicted). Moreover, it is undisputed that appellant assaulted his ex-wife and, after assaulting Officer Hyatt, appellant "grabbed the youngest daughter and held her * * * for awhile." These actions, coupled with evidence that appellant had been arrested and charged with domestic violence, assault, and resisting arrest on prior occasions, are evidence the trial court was entitled to consider in determining whether appellant had a history of aggressive behavior.
While I agree with the portion of the majority opinion stating that, in the present case, the criminal acts arising out of this single occurrence, standing alone, are not sufficient to result in a "dangerous offender" finding, I write separately to point out that, under some circumstances, a single transaction defined as "a series of continuous acts bound together by time, space, and *Page 293 
purpose, and directed toward a single objective" could constitute evidence sufficient to result in a dangerous-offender finding. See State v. Wills (1994), 69 Ohio St.3d 690, 635 N.E.2d 370
(defining "transaction" in the context of firearm specifications). The sentencing court should not be required to close its eyes to related conduct that is not formally charged, is not an element of the offense of conviction, or that the defendant was acquitted of, that arose out of a single occurrence. See, generally, United States v. Watts, supra
(construing federal sentencing guidelines, and holding that the sentencing court may consider conduct of which a defendant has been acquitted).
Certainly the better course would have been for the trial court to obtain the fullest information possible concerning appellant's "history, character, and condition" as set forth in the dangerous offender statute. Police reports and witness statements from prior events are highly relevant in making such a determination. However, given the evidence that was before the trial court, I believe that it was not an abuse of discretion for the trial court to consider appellant's prior arrests, and that there was a sufficient factual basis for the sentencing court to classify appellant as a dangerous offender.